Citation Nr: 0930495	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06- 30 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
December 20, 2005, for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1984.  He died in October 1995.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in September 2005 and 
February 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board notes a March 2002 document contained in the claims 
file reflects that the appellant's delimiting date is 
December 6, 2005; however, a September 2005 document shows 
that her delimiting date is December 20, 2005.  While the 
appellant was initially informed that her delimiting date was 
December 6, 2005, in a March 2005 letter, the December 20, 
2005, date is more favorable to her and she has not argued 
that the initial delimiting date is incorrect; rather, she 
contends that she is entitled to an extension beyond her set 
delimiting date because physical and mental disabilities 
prevented her from completing her chosen education program.  
Therefore, the Board has characterized the issue as shown on 
the title page. 

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
August 2007; a transcript of that hearing is associated with 
the claims file.  

The Board observes that, at the time of the appellant's Board 
hearing, she submitted additional evidence to be considered 
in her appeal.  In a written statement received in connection 
with such documents, the appellant waived agency of original 
jurisdiction consideration of the evidence.  See 38 C.F.R. 
§ 20.1304 (2007).  The Board also notes that such documents 
had been previously submitted to the RO and were considered 
in the August 2006 statement of the case and the September 
2006 supplemental statement of the case.  As such, the Board 
may properly consider the additional evidence.


FINDINGS OF FACT

1.  The appellant's delimiting date is December 20, 2005.

2.  In June 2005, the appellant filed a request to extend her 
delimiting date, claiming that physical and mental 
disabilities prevented her from completing her chosen 
education program. 

3.  Despite repeated requests from VA, the appellant failed 
to provide the necessary evidence showing the dates during 
which her claimed physical and mental disabilities prevented 
her from completing her chosen education program.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond 
December 20, 2005, for DEA benefits under Chapter 35, Title 
38, United States Code, have not been met. 38 U.S.C.A. §§ 
3501, 3512 (West 2002); 38 C.F.R. §§ 21.3046, 21.3047 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  The Board observes that VCAA notice 
had also previously required that the claimant be requested 
to provide any evidence in her or his possession that 
pertains to the claim, see Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); however, for claims pending on or after May 
30, 2008, as is the case here, 38 C.F.R. § 3.159 has been 
amended to eliminate such requirement.  73 Fed. Reg. 23,353 
(Apr. 30, 2008).  Additionally, VA educational programs have 
their own provisions that address VA's duties to notify and 
assist.  See 38 C.F.R. §§ 21.1031, 21.1032.  

Under 38 C.F.R. § 21.1031(b)(1), except when a claim cannot 
be substantiated because there is no legal basis for the 
claim, or undisputed facts render the claimant ineligible for 
the claimed benefit, when VA receives a complete or 
substantially complete application for educational 
assistance, VA will notify the claimant of any information 
and evidence that is necessary to substantiate the claim and 
inform the claimant which information and evidence, if any, 
the claimant is to provide to VA and which information and 
evidence, if any, VA will try to obtain for the claimant.  

For the following reasons, the Board finds that the appellant 
was provided with adequate notice.  In the instant case, she 
was provided with an August 2005 letter in which she was 
requested to provide VA with information about the disability 
that prevented her from her educational training.  
Specifically, she was requested to provide the beginning and 
ending dates of the period during which she could not attend 
school or training because of her disability.  The appellant 
was also furnished with a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, in order for VA to 
request additional information from her treating physician if 
deemed necessary.  In a May 2006 letter, the appellant was 
requested to submit an extension of ending date questionnaire 
in order to provide VA with information about her work 
history.  In June 2006, a letter requested that the appellant 
submit information from her treating physician that included: 
her diagnosis and treatment; how long she had the disability; 
and the dates during which her disability prevented her from 
training or going to school.  Such letter also advised the 
appellant to submit any other medical evidence she had in her 
possession and provided examples of types of evidence.  
Additionally, as reflected in the appellant's February 2006 
notice of disagreement, a VA employee called the appellant in 
December 2005 requesting that she provide a verification of 
disability letter from her physician.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on the claim for VA benefits.  While the May 2006 and June 
2006 letters were provided after the initial denial of the 
appellant's claim, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the claimant's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the claimant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the May 2006 and June 2006 letters were 
issued, the appellant's claim was readjudicated in the August 
2006 statement of the case.  Therefore, any defect with 
respect to the timing of the VCAA notice has been cured. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date.  The first 
four elements are inapplicable in the instant case and, while 
the appellant was not provided notice of the fifth element, 
the Board concludes herein that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
an extension of her delimiting date.  As such, any question 
as to the appropriate effective date, i.e., new delimiting 
date, to be assigned is rendered moot.  

Regarding VA's duty to assist, the regulations governing 
educational programs provide that VA will make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  38 C.F.R. § 21.1032(a)(i).  However, 
VA will refrain from providing assistance in obtaining 
evidence for a claim if the substantially complete or 
complete application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  Also, VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim. 38 C.F.R. § 21.1032(d).  

With respect to the duty to assist, voluminous treatment 
records from the San Diego Naval Medical Center, medical and 
administrative records from the Social Security 
Administration (SSA), and statements from the appellant's 
treating physicians, Dr. Jablecki and Dr. Purnell, have been 
associated with the claims file.  The Board notes that the 
appellant submitted an Authorization and Consent to Release 
Information to VA form in September 2005 on which she 
indicated treatment for her numerous disorders from the San 
Diego Naval Medical Center, Kaiser Permanente Hospital, and 
Dr. Jablecki.  While full records from Kaiser Permanente 
Hospital and Dr. Jablecki have not been obtained, the Board 
finds that such outstanding records would have no reasonable 
possibility of substantiating the appellant's claim.  See 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 21.1032(d).  

In this regard, the Board notes that the outcome of the 
instant case turns on the specific dates during which the 
appellant's claimed physical and mental disabilities 
prevented her from completing her chosen education program.  
While the appellant has submitted voluminous medical records, 
she has not provided a physician's statement detailing the 
specific dates that her claimed disabilities prevented her 
from attending school.  As discussed previously, the 
appellant was repeatedly advised of the need to submit this 
evidence.  The regulations governing the extension of 
delimiting dates for a surviving spouse specifically require 
that the appellant provide VA with any requested evidence 
tending to show that she was prevented from initiating or 
completing the program because of a physical or mental 
disability.  See 38 C.F.R. § 21.3047(a)(1)(iii) (emphasis 
added).  In response to VA's numerous requests, the appellant 
has submitted two statements from Dr. Purnell, dated in 
January 2006 and July 2006.  She has not indicated that the 
outstanding medical records from Kaiser Permanente Hospital 
and Dr. Jablecki contain a physician's statement detailing 
the specific dates when she was unable to attend school due 
to her claimed disabilities; rather, she merely indicates 
that she received treatment for various disorders at such 
facilities.  Therefore, the Board finds that the outstanding 
medical records do not raise a reasonable possibility of 
substantiating the appellant's claim.  See 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 21.1032(d).  

In the circumstances of this case, additional efforts to 
assist or notify the appellant would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the appellant at every stage in this case.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of her claim.

II.  Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, to include being the surviving spouse of 
a veteran who died of a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. § 21.3021(a)(2)(i).

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) that the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A).  The beginning date 
of the 10-year period of eligibility for a spouse of a 
veteran who died of a service-connected disability is the 
effective date of the evaluation or the date of notification 
of such evaluation, whichever is more advantageous to the 
spouse, if the spouse has not chosen another date between 
either of these two dates which has been approved by the 
Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 
21.3046(a)(2).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from willful misconduct; (3) provides VA with any 
requested evidence tending to show that she was prevented 
from initiating or completing the program because of a 
physical or mental disability that did not result from her 
willful misconduct; and (4) is otherwise eligible for payment 
of educational assistance for the training pursuant to 
Chapter 35.  38 C.F.R. 
§ 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512 (b)(2).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible.  38 
C.F.R. § 21.3047(a)(2)(i).  Application for an extension must 
be made within one year after the last date of the delimiting 
period, the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest.  
38 U.S.C.A. § 3512(b)(2).

In the instant case, the appellant's delimiting date is 
December 20, 2005.  At her August 2007 Board hearing and in 
documents of record, the appellant claims that she is 
entitled to an extension of her delimiting date because 
physical and mental disabilities prevented her from 
completing her chosen education program.  

Initially, the Board notes that the appellant filed her claim 
for an extension of her delimiting date in June 2005, prior 
to the set delimiting date of December 20, 2005.  As such, 
she applied for the extension within the appropriate time 
limit.  

The appellant has also submitted statements indicating that 
she was unable to attend school during specified times in 
2000, 2001, 2002, 2003, and 2004 due to her claimed 
disabilities, but did attend school in the fall of 1999, 
spring of 2002, spring of 2005, and summer of 2005.

There are voluminous medical records contained in the claims 
file that document the appellant's numerous physical and 
mental difficulties.  Also, a November 1999 SSA 
determination, with accompanying medical records, reflects 
that the appellant was awarded widow's insurance benefits 
(disability) as a surviving spouse for SSA purposes due to 
carpal tunnel syndrome, affective mood disorder, and 
personality disorder.  Additionally, a July 2004 statement 
from Dr. Jablecki reflects that the appellant had a history 
of bilateral carpal tunnel syndrome since 1997 as well as 
complaints of generalized fatigue and weakness in the upper 
extremities.  

In a January 2006 statement, the appellant's current treating 
physician, Dr. Purnell, indicated that the appellant had 
multiple medical problems, to include history of 
intracerebral hemorrhage in April 2002; carpal tunnel 
syndrome; retinal detachment that required laser surgery; 
insomnia; and chronic headaches.  Dr. Purnell stated that it 
was very difficult for the appellant to attend school during 
such times.  Dr. Purnell indicated that that she reviewed the 
appellant's chart and SSA records, took a complete history, 
and performed a physical examination.  She certified that, 
based on her examination, the appellant is able to start her 
schooling at the present time.

In a July 2006 statement, Dr. Purnell provided a summary of 
the appellant's medical records.  She indicated that the 
appellant had bilateral carpal tunnel syndrome from 1977 to 
the present; right occipital cerebral hemorrhage on April 2, 
2002, which required hospitalization; hypertension diagnosed 
in April 2002; osteoporosis in 2000; left retinal detachment 
with subsequent laser surgery on April 10, 2002; right 
retinal detachment with subsequent laser surgery on April 23, 
2002; and depression from August 2002 to the present.  Dr. 
Purnell stated that it was very difficult for the appellant 
to attend school during such times; however, the appellant 
was currently doing well and ready to go back to school.  

While there is substantial medical evidence of record, to 
include Dr. Purnell's statements, that the appellant has 
suffered from numerous physical and mental difficulties, 
there is no statement from a physician detailing the specific 
dates during which her claimed physical and mental 
disabilities prevented her from completing her chosen 
education program.  VA has repeatedly requested that the 
appellant provide this necessary information, but, to date, 
she has yet to do so.  

Specifically, in an August 2005 letter, the appellant was 
requested to provide the beginning and ending dates of the 
period during which she could not attend school or training 
because of her disability.  Letters dated in September 2005 
and February 2006 informed the appellant that her claim for 
an extension of the delimiting date was denied because she 
had not provided the information VA requested regarding the 
beginning and ending dates of the period during which she 
could not go to school or attend training because of her 
disability.  Additionally, a June 2006 letter requested that 
the appellant submit information from her treating physician 
that included: her diagnosis and treatment; how long she had 
the disability; and the dates during which her disability 
prevented her from training or going to school.  

The August 2006 statement of the case and the September 2006 
supplemental statement of the case specifically advised the 
appellant that she had been requested to send VA statements 
from her physician giving a diagnosis, treatment, length of 
disability, and the dates during which the disability 
prevented her from training, but failed to provide the 
information.  Additionally, such documents informed her that 
she reported receiving educational benefits in 1999, 2002, 
and 2005; however, while she indicated that she had illness, 
injuries, or disabilities during the same time frame, VA had 
not received a doctor's statement or medical record to 
substantiate her claims of an illness, disability, or injury 
which prohibited her from attending school, nor actual dates 
and why she was not able to attend school in the past.  The 
appellant was further advised that, without this information, 
it was impossible for VA to make a determination.  

Furthermore, as reflected in the appellant's February 2006 
notice of disagreement, a VA employee called the appellant in 
December 2005 requesting that she provide a verification of 
disability letter from her physician.  Additionally, at the 
appellant's August 2007 Board hearing, the undersigned 
specifically advised her that her claim had been denied 
because she had not provided a statement from her physician 
giving a diagnosis, treatment, length of disability, and the 
dates during which the disability prevented her from 
training.  Moreover, the undersigned informed the appellant 
that she needed to provide a statement from her physician 
indicating that she could not attend school from X date to Y 
date because of her disability.

Despite repeated requests from VA, the appellant, to date, 
has not provided the necessary evidence showing the dates 
during which her claimed physical and mental disabilities 
prevented her from completing her chosen education program 
and, therefore, she is not entitled to an extension of her 
delimiting date.  38 C.F.R. § 21.3047(a)(1)(i-iv); see also 
38 U.S.C.A. § 3512 (b)(2).

The Board is grateful for the deceased veteran's service to 
this nation and is sympathetic to the appellant's numerous 
physical and mental difficulties; however, the preponderance 
of the evidence is against her claim of entitlement to an 
extension of the delimiting date beyond December 20, 2005, 
for DEA benefits and, therefore, the appeal must be denied.  
38 U.S.C.A. § 5107. 


ORDER

An extension of the delimiting date beyond December 20, 2005, 
for DEA benefits under Chapter 35, Title 38, United States 
Code, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


